DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-27 directed to a welded structu4re non-elected without traverse.  Accordingly, claims 24-27 have been cancelled.

Allowable Subject Matter
Claims 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested the method as claimed that included two metal members to be welded are caused to slide relative to each other while surfaces of the two metal members are in contact with each other, so as to form a weld therebetween, wherein; at least one of the metal members to be welded is a ferrous material, and a maximum temperature reached during welding is equal to or less than the A3 point or equal to or less than the Acm point of the ferrous material, a friction heat generated by the sliding of the two metal members to be welded, and a processing heat generated by plastic deformation of the metal members to be welded are utilized together, and wherein a welding pressure which is applied in the almost perpendicular to the surface to be welded is 100 to 300 MPa.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIN B SAAD/Primary Examiner, Art Unit 1735